                UNITED STATES DISTRICT COURT
                           FOR THE
                     DISTRICT OF VERMONT

UNITED STATES OF AMERICA,        :
                                 :
                                 :
          v.                     :   Crim. Action No. 2:17 CR 109
                                 :
TONYEL COLBY                     :

                               ORDER

     The Report and Recommendation of the United States

Magistrate Judge was filed October 1, 2019. After careful review

of the file and the Magistrate Judge's Report and Recommendation,

no objections having been filed by any party, this Court ADOPTS

the Magistrate Judge's recommendations in full for the reasons

stated in the Report.

     A district judge must make a de novo determination of those

portions of a magistrate judge's report and recommendation to

which an objection is made.     Fed. R. Civ. P. 72(b); 28 U.S.C.

' 636(b) (1); Perez-Rubio v. Wyckoff, 718 F. Supp. 217, 227

(S.D.N.Y. 1989).   The district judge may "accept, reject, or

modify, in whole or in part, the magistrate's proposed findings

and recommendations."    Id.

     The motion under 28 U.S.C. '2255 to vacate, set aside or

correct a sentence (Doc. 49) is DISMISSED for vagueness.

Petitioner is granted leave to file an amended §2255 motion within

30 days of this Order.   The motion to dismiss (Doc. 53) is GRANTED.
     Dated at Burlington, in the District of Vermont, this 24th

day of October, 2019.



                              /s/ William K. Sessions III
                              William K. Sessions III
                              U.S. District Court Judge
